Citation Nr: 1631663	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board remanded this matter in November 2015 for additional development.  In this adjudication the Board recognized the Veteran as proceeding pro se, and further recognized a Travel Board hearing request made in April 2015 to have been withdrawn in May 2015.  The Board also noted that he failed to appear at a scheduled DRO hearing in July 2015.  He has not since requested any further hearings.  Thus the Board may proceed with a decision in this matter without further action in regards to hearings and representation.  


FINDINGS OF FACT

1.  The Veteran is service connected for an acquired psychiatric disorder classified as post traumatic stress disorder (PTSD) with an associated alcohol abuse disorder. This lone service connected disability is shown to have a staged rating of 30 percent from initial entitlement in March 15, 2012 to 50 percent from April 22, 2015. 
 
2.  The evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.



CONCLUSION OF LAW

The scheduler criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met, and referral for extraschedular consideration is not warranted.  38 C.F.R. §§ 3.340, 3.341 4.7., 4.10, 4.16, 
4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In a June 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  Additionally the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2004) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment, VA and other medical records have been associated with the claims file. After a remand in November 2015 directing the RO to obtain Social Security Administration (SSA) records associated with a claim for benefits; such records have been obtained.  Accordingly substantial compliance with the remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA provided a VA examination in April 2015, with clarifying addendum in May 2015 to determine the nature and etiology of the Veteran's psychiatric disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.  The Board finds the examination report to be fully adequate and consistent with the rest of the evidence.  The duties to notify and to assist have been met. 

II.  TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Taking into consideration the staged rating for his lone service connected disability, a psychiatric disorder of PTSD with alcohol abuse disorder, he is rated as 30 percent disabling from initial entitlement beginning in March 15, 2012, increasing to 50 percent from April 22, 2015.  Thus, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have not been met at any stage of this appeal. 

However, TDIU may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies). Such cases should be forwarded to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed. See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

In this case, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and referral of this matter for extraschedular consideration is not required. 

Review of the evidence of record indicates that the Veteran left his most recent employment in 2007 after working there from 1994 to 2007, but the reasons for his continued unemployment are not shown to be related to his service connected psychiatric disorder.  Social Security records disclosed a list of jobs 15 years prior to his stopping employment, with a history of working as a saw hand from May 1970 to September 1993 and as a laborer for an ironworking company from November 1994 to August 2007.  The record include a disability examination showing that he had undergone right shoulder rotator cuff surgery in 2007, the same year the steel mill he worked in relocated to a different state.  He chose not to move the new location and hadn't worked since then.  See 176 pages SSA records at pages 94, 156.  He  submitted a VA Form 21-527 that was received August 2012 (see Document in Virtual VA dated 8/31/12) in connection with a claim for non-service connected pension entitlement.  He reported on this form that his education level was 11th grade and that he last worked in August 2007 in a factory.  He also reported that arthritis, hearing loss, and aneurysm to be the disabilities which prevented him from working, none of which are service connected conditions.

Medical records pertinent to his appeal confirm that he was treated for mental health issues from 2011 through 2015 that included regular alcohol use even after completing an inpatient residential alcohol treatment program in February 2012.  He also had findings of depressed mood as well as issues with memory and concentration that were found not to be due to an organic cause such as dementia but were deemed to be due to mental health issues such as depression. ( See 188 pg CAPRI entered in Virtual VA at pages 81, 97, and 101 for records from October 2012 addressing his cognitive issues.)  However his mental status examinations throughout the pendency of this appeal were repeatedly unremarkable for any evidence of a major thought disorder such as psychosis or with manifestations such as suicidal or homicidal ideations.  Although no longer employed, he was noted in an April 2012 record to stay busy by doing yard work and helping a friend cut down trees.  See 188 pg CAPRI entered in Virtual VA at page 148.  More recent treatment records from June 2013, October 2014 and April 2015 revealed generally unremarkable findings on mental status examination.  See 23 pages CAPRI in Virtual VA pgs 8-10, 17, 18.

The report of a July 2012 VA psychiatric examination disclosed the Veteran's report that he retired in 2007 and had worked in a steel mill before that.  His education level was reported as 11 years.  This examination revealed a history of treatment including alcohol rehabilitation in February 2012 and current treatment with medications that were effective.  His symptoms included chronic sleep impairment, depressed mood and mild memory loss.  He continued to drink daily although he described drinking less than before.  The examiner diagnosed alcohol use disorder and it was indicated that while a mental condition had been formally diagnosed, symptoms were not severe enough to interfere with occupational and social functioning.  

The VA examination from April 2015 repeated the history of his education level having been 11th grade his last employment in 2007 in a steel mill.  Again a history was given of his being on medical leave due to shoulder surgery and that the company then relocated to Oklahoma.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, flattened affect, impaired abstract thinking, disturbances of motivation and mood and difficulty in adapting to stressful circumstances including work or a work like setting.  Mental status examination was noted to be remarkable for impairment in abstract thinking but otherwise his cognitive ability was not shown to be impaired with his memory, insight and judgement described as adequate and his intellect as normal.  He also exhibited no symptoms of psychosis, disoriented thought or other evidence of thought disorder (including no suicidal or homicidal ideations) that would be suggestive of a psychiatric condition rendering him unemployable.  His psychiatric symptoms, which resulted from PTSD and a comorbid alcohol use disorder, were said to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily.  The May 2015 addendum linked the Veteran's alcohol dependence to his PTSD but did not discuss his employability. 

There is no evidence of record showing that the Veteran's lone service connected disability of acquired psychiatric disorder to include posttraumatic stress disorder and alcohol use disorder render the Veteran unable to obtain and maintain gainful employment.  Although the Veteran's service-connected psychiatric disorder certainly impacts him socially and occupationally, the totality of the evidence does not show that he is unable to secure or follow gainful employment.  The competent evidence of record, such as the 2012 and 2015 VA examination reports reflect this.  Additionally, the Board notes that there is a difference between functional impact and not being able to secure and follow a substantially gainful occupation.  The Veteran's staged ratings are designed to compensable for average impairment in earning capacity.  38 C.F.R. § 4.1.  For the same reason, the Board finds that the evidence does not reflect that this matter should referred to the Director, Compensation Service for extraschedular consideration as the evidence does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).


ORDER


Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


